— Judgment unanimously affirmed. Memorandum: There is no merit to defendant’s argument that his motion to suppress was improperly denied in the absence of a hearing on the issue of the confidential informant’s reliability. Contrary to defendant’s assertions, the reliability prong of the Aguilar-Spinelli test (see, Aguilar v Texas, 378 US 108; Spinelli v United States, 393 US 410) does not apply in cases of sworn oral testimony, where the issuing Magistrate can evaluate veracity to determine whether probable cause exists (see, People v Taylor, 73 NY2d 683, 688; People v Oxx, 155 AD2d 851, 852, lv denied 76 NY2d 740). Defendant’s further argument that the record is silent with respect to personal observations of the confidential informant at 2402 Niagara Street also lacks merit. The transcript of the confidential informant’s testimony reveals otherwise. (Appeal from Judgment of Niagara County Court, Hannigan, J. — Criminal Possession Controlled Substance, 2nd Degree.) Present — Denman, P. J., Doerr, Boomer, Pine and Balio, JJ.